People v Alli (2021 NY Slip Op 06621)





People v Alli


2021 NY Slip Op 06621


Decided on November 24, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 24, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
COLLEEN D. DUFFY
BETSY BARROS
WILLIAM G. FORD, JJ.


2020-01485

[*1]The People of the State of New York, respondent,
vAzeese Alli, appellant. (S.C.I. No. 2354/19)


Patricia Pazner, New York, NY (Lynn W. L. Fahey of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and Christopher Blira-Koessler of counsel; Lazaro Angeles on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Bruna DiBiase, J.), rendered January 17, 2020, convicting him of attempted assault in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is modified, on the law and as a matter of discretion in the interest of justice, by vacating so much of the sentence as imposed mandatory surcharges and fees; as so modified, the judgment is affirmed.
As consented to by the People, we modify the judgment by vacating surcharges and fees imposed on the defendant (see CPL 420.35[2-a]; People v Henry P.-M, 196 AD3d 650, 651; People v Dyshawn B., 196 AD3d 638). Contrary to the defendant's contention, the portion of the sentence imposing a period of five years of probation was not excessive (see People v Suitte, 90 AD2d 80).
CHAMBERS, J.P., AUSTIN, DUFFY, BARROS and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court